                                                                          (SPACE BELOW FOR FILING STAMP ONLY)
     Case 1:18-cr-00139-NONE-SKO Document 53 Filed 07/30/21 Page 1 of 1


 1             HARRY M. DRANDELL #109293
           LAW OFFICES OF HARRY M. DRANDELL
 2                        1060 FULTON STREET, SUITE 701
                               FRESNO, CA 93721
 3                            PHONE (559) 442-1041
                                FAX (559) 214-0174
 4
 5           ATTORNEYS FOR      Defendant, William S. O’Reilly
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10                                                        *****
11    UNITED STATES OF AMERICA                   )        CASE NO: 1:18-CR-00139-NONE
                                                 )
12           Plaintiff,                          )        [PROPOSED] ORDER GRANTING
                                                 )        REQUEST TO SEAL DOCUMENTS
13    v.                                         )
                                                 )
14    WILLIAM S. O’REILLY,                       )
                                                 )
15           Defendant.                          )
                                                 )
16
17                   The Court having considered defendant’s Request to Seal Documents, his Notice of
18    Request to Seal Documents, including the Declaration of Harry M. Drandell in Support of Request
19    to Seal Documents, finds compelling reasons for the filing of the documents under seal. Therefore,
20    defendant’s Request to Seal Documents is GRANTED.
21                   This Order regarding sealing will be permanent and that no one is to have access to
22    these documents except for the Court, opposing counsel, probation and anyone this Court deems
23    appropriate.
24                   It is hereby ordered that the defendant’s Request to Seal Documents and Declaration
25    of Harry M. Drandell in Support of Request to Seal Documents shall be FILED UNDER SEAL.
26                   IT IS SO ORDERED.
27            July 30, 2021 2021
      Dated: _____________,
                                                          HONORABLE DALE D. DROZD
28                                                        United States District Court Judge
